Opinion issued October 11, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00137-CR
                           ———————————
                         JAWAID PARKER, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1435056



                         MEMORANDUM OPINION

      Appellant, Jawaid Parker, attempts to appeal from the trial court’s order that

granted the State’s motion for continuance. We dismiss the appeal.
      The record reflects that the trial court granted the State’s motion for

continuance on January 19, 2016. Appellant filed a notice of appeal from the trial

court’s order granting the State’s motion for continuance on February 11, 2016.

      The right to appeal in a criminal case is a statutorily created right. TEX. CODE

CRIM. PROC. ANN. art. 44.02 (West 2006); Bayless v. State, 91 S.W.3d 801, 805 (Tex.

Crim. App. 2002). Generally, a criminal defendant may only appeal from a final

judgment. State v. Sellers, 790 S.W.2d 316, 321 n. 4 (Tex. Crim. App. 1990). The

courts of appeals do not have jurisdiction to review interlocutory orders in a criminal

appeal absent express statutory authority. Apolinar v. State, 820 S.W.2d 792, 794

(Tex. Crim. App. 1991); Means v. State, 825 S.W.2d 260, 260–61 (Tex. App.—

Houston [1st Dist.] 1992, no pet.). The granting of a motion for continuance is not

a separately appealable order. See Apolinar, 820 S.W.2d at 794 (courts of appeals

do not have jurisdiction to review interlocutory orders absent express statutory

authority).

      On August 4, 2016, we notified appellant that his appeal was subject to

dismissal for want of jurisdiction unless he filed a written response showing how

this Court has jurisdiction over this appeal. Appellant did not adequately respond.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f). We dismiss all pending motions as moot.




                                          2
                                PER CURIAM


Panel consists of Chief Justice Radack and Justices Higley and Huddle.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3